Citation Nr: 0402242	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran reportedly had active duty from September 1945 to 
July 1946, and from September 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2003, the veteran was informed that VA had 
revoked the authority of the veteran's representative to 
represent VA claimants, effective July 28, 2003.  The veteran 
was given an option of selecting another representative or to 
represent himself in this matter.  In January 2004, the Board 
received the veteran's signed statement indicating that he 
wanted to represent himself, and that he wanted the Board to 
proceed with his appeal.  


FINDINGS OF FACT

1.  The veteran's major depressive disorder is manifested by 
anxiety, depression, difficulty with sleep, and some mild 
memory loss resulting in occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 

2.  The veteran's only service-connected disability is major 
depressive disorder, evaluated as 30 percent disabling.  

3.  The veteran's service-connected disability does not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9434 (2003).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes the veteran's service medical records and post-
service treatment records.  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  In July 2001, the 
veteran underwent a complete psychiatric evaluation for 
compensation purposes.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal that has not been obtained by the RO.  Under these 
circumstances, no further action is necessary to assistant 
the claimant with his claims.  

The Board also finds that all VCAA notice requirements have 
been met.  In April 2001, the RO sent a letter to the veteran 
and clearly informed him of the provisions of VCAA with 
regard to what evidence he must obtain and which evidence VA 
would assist him in obtaining.  In the October 2002 statement 
of the case, the RO also advised the veteran of the type of 
evidence necessary for him to prevail with his claims.  The 
Board therefore finds that the veteran has been effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
Additionally, as indicated in the introduction, the veteran 
was properly notified by the Board that his representative's 
authority to represent VA claimant's had been revoked.  The 
veteran opted to represent himself before the Board and to 
proceed with this appeal.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of 
America(PVA)  v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  While this case was pending at the Board, 
a regulatory change was implemented in response to the PVA 
case.  The newly enacted regulation allows VA to adjudicate a 
claim within a year of receipt, without any prohibition.  The 
new provision is retroactive to the date of the VCAA, 
November 9, 2000.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).  Therefore, the Board finds 
that there is no prejudice to the veteran in this case as a 
result of any legal deficiency in the VCAA notice furnished 
to him by the RO pursuant to the invalidated regulation, 
because that regulation has now been cured by legislative 
enactment.  Id.  

The Court of Appeals for Veterans Claims has concluded that 
the VCAA is not applicable where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When, as 
here, there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating the claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  Accordingly, the VA has essentially 
met the requirements of the VCAA, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's claims.


II.  Increased Rating

Disability ratings are determined by applying the criteria  
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West  
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep  
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech  
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal  
hygiene); disorientation to time or place; memory loss for 
names of close relatives, occupation, or own name.  See 38 
C.F.R. § 4.130, Diagnostic Code 9434 (2003). 

Global Assessment of Functioning (GAF) is a scale reflecting  
the psychological, social, and occupational functioning on a  
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th  
ed.1994)].  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional  
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

By way of a November 1952 rating decision, service connection 
was granted for schizophrenia, and a 50 percent disability 
was assigned.  In a September 1954 rating decision, the 
disability was changed to psychoneurosis.  In August 1957, 
the rating was decreased from 50 percent to 30 percent 
disabling.  

By way of an October 2000 rating decision, the 30 percent 
rating was continued for major depressive disorder (formerly 
rated as schizophrenic reaction in complete remission).  The 
veteran initiated this claim for increased rating and 
entitlement to TDIU in February 2001.  By way of a February 
2002 rating decision, both claims were denied.  The veteran 
was notified of the decision in March 2002.  He filed a 
notice of disagreement in April 2002, and thereafter 
perfected this appeal.  

In April 1991, the veteran was hospitalized at VA for major 
depression, recurrent.  

From April 2000 to May 2000, the veteran was hospitalized at 
VA for major depressive disorder, severe, recurrent, without 
psychotic features.  His GAF score upon admission was 20 and 
on discharge was 65.  

In July 2000, the veteran underwent psychiatric examination 
for VA compensation purposes with a medical doctor who was a 
Diplomate, of the American Board of Psychiatry and Neurology.  
The veteran's medical records were provided and reviewed.  
The examiner commented that the newer medical records 
indicated that the veteran was suffering from a major 
depression without psychotic features.  His medications were 
consistent with such a diagnosis.  His current level of 
functioning was described.  

Mental status examination revealed that the veteran made fair 
eye contact, laughed nervously, and was fairly dressed and 
groomed.  His speech was intact and coherent.  His mood was 
slightly dysphoric, and his affect was appropriate.  The 
veteran denied auditory or visual hallucinations and suicidal 
or homicidal ideation at the time of the interview.  He 
denied paranoid ideation, ideas of reference and symptoms of 
thought insertion, withdrawal, broadcasting or blocking.  No 
delusions were noted.  He was oriented times three and alert.  
Memory was grossly intact in all spheres.  Concentration was 
intact.  His insight and judgment were fair.  His impulse 
control was fair.  The diagnoses were Axis I. major 
depressive disorder, schizophrenia undifferentiated type, 
resolved, Axis IV level of psychosocial stressors, moderate, 
and Axis V global assessment of functioning 69.  His 
prognosis was fair to good.  In the discussion section, the 
examiner stated:

The veteran ... presents with a history of complete 
symptoms of depression, which would diagnose him on DSM 
IV with Major Depression.  The medication appears to be 
assisting this veteran and at present he has only a few 
of the symptoms that would be required to make the DSM 
IV diagnosis.  However, the veteran's relation of these 
symptoms in the past and medical record confirmation of 
this, all lead this investigator to make the diagnosis 
of major depression.  

However, the given VA diagnosis is schizophrenia, 
undifferentiated type, chronic.  This is obviously not a 
correct diagnosis at the present time, as the veteran 
exhibits no psychotic symptomatology and is taking no 
neuroleptics or other antipsychotic agents.  As 
mentioned in the discussion of records, it is possible 
that the veteran had a brief reactive psychosis or some 
other type of psychotic break that healed itself years 
ago.  At present, there is no sign of psychosis.  The 
current diagnosis of major depression represents a new 
and separate diagnosis.  

The veteran's GAF of 69 is given because the veteran can 
basically adapt and perform activities of daily living 
although there are some difficulties at times in 
maintaining consistency.  Thus, the 70 baseline GAF 
would not quite be reached so he is placed at a 69 
level.  

VA medical records dated in 2000 show that the veteran 
underwent continued outpatient treatment for his psychiatric 
disorder.  When evaluated, his medications were reviewed and 
continued.  In September 2000, the veteran was stable. In 
October 2000, the family was concerned about some of the 
veteran's manic episodes where he would bang on doors, become 
upset and argumentative.  Upon being seen at VA, the veteran 
appeared with normal speech and tone, and some evidence of 
thought racing.  There was no evidence of suicidality, 
homocidality, perceptual abnormalities or delusional 
thinking.  His cognition was grossly intact.  

VA medical records dated in 2001 show that the veteran 
underwent continued outpatient treatment for his psychiatric 
disorder.  In January 2001, the veteran's family reported 
that he was belligerent, and the family accompanied him to a 
session.  Guns were removed from the house.  He was admitted 
as an inpatient with a GAF of 30.  

In February 2001, the veteran's wife went with him to a 
session, and reported that he was doing well.  His medication 
dosage was reduced at that time.  

In July 2001, the veteran underwent psychiatric examination 
for VA compensation purposes with a medical doctor who was a 
Board Certified Psychiatrist.  The veteran lived in an 
apartment with his wife.  He had been married to the same 
wife since 1953, and had 3 adult children.  The veteran 
reported that he did not sleep well and that his appetite was 
poor.  He was able to dress and bathe himself.  He did some 
household chores, errands, shopping, and driving.  He did not 
cook, or watch much television.  He read the newspaper.  The 
veteran reported that he did not socialize much with 
individuals outside of his family.  It was noted that the 
veteran was able to handle his money and he could transport 
himself by car alone.  

The veteran's medical records were received and reviewed.  
For past medical history, the veteran reported that he had 
suffered from recurrent depressed mood since leaving service 
in 1952.  From the veteran's chart, the examiner noted that 
the veteran was diagnosed with schizophrenic reaction, which 
ended his military career, in 1952.  It was noted that the 
veteran had been in several VA psychiatric hospitals, in 
1991, 1999, and 2000, for depressed mood.  There was no 
history of suicide attempts.  The veteran had received 
outpatient care from VA for the past 15 years, and previously 
took antidepressants such as Prozac.  The veteran denied 
alcohol, drug and tobacco use.  He had never been in jail or 
prison, and was not on probation or parole.  

For employment history, it was noted that the veteran last 
worked in 1980 as a self-employed seller of clothes at a 
dress factory.  The veteran reported that he had also worked 
part time collecting taxes for the sheriff's office.  The 
veteran did that job for 15 years.  The veteran said that he 
stopped working all together in 1980 secondary to both 
physical ailments and depressed mood.  The examiner noted 
that the veteran's chart also indicates that he worked in a 
mortuary.  The Board notes that the veteran has since 
indicated that he worked until 2000, but could not recall all 
of the details of his employment for the past five years.  

Mental status examination revealed that the veteran looked 
his stated age of 74 years old.  He looked well nourished and 
well groomed and wore casual attire.  He was cooperative, and 
made fair eye contact.  His psychomotor activity was within 
normal limits.  There was no delayed latency of response 
despite the veteran's age.  His gait and posture were within 
normal limits given the veteran's age.  His current mood was 
fair, but had a flat affect.  The veteran provided some but 
not much spontaneous history.  He smiled infrequently.  
Regarding thought content, the veteran related feelings in 
the past of possible paranoia that people were talking about 
him but reported that those feelings had largely resolved.  
The veteran did not related delusions of grandeur or first 
rank symptoms.  He did not relate suicidal or homicidal 
ideation at that time.  His thought process was linear and 
impoverished.  The veteran did not appear to be distracted by 
any auditory or visual hallucinations during the evaluation.  

The veteran was alter and oriented times four with intact 
registration of "flag, ball, tree."  His immediate memory 
with interruption was one out of three without cues, and two 
out of three with cues.  His concentration was intact 
grossly.  With respect to serial threes from 20, the veteran 
made two mistakes out of six.  He was able to correctly spell 
the word "WORLD" forward and backward.  His recent and remote 
memory were largely intact, as indicated by his ability to 
give psychiatric history.  

Regarding insight and judgment, the veteran appeared to 
recognize his mental illness and the need for treatment.  He 
had realistic plans of self care and was able to respond 
appropriately when asked what he would do with a stamped, 
addressed envelope, saying he would mail it.  

Regarding his intellectual functioning, the veteran 
demonstrated a fair fund of knowledge knowing who the current 
President was of the United States, knowing the capital of 
California, and that there were 50 states in the United 
States, having achieved a level of education of high school 
diploma.  He heard of the proverbs presented to him by the 
examiner, but could not interpret them at all.  His 
vocabulary was concrete.  The examiner noted that the veteran 
could make change and was able to perform simple 
calculations.  

No diagnostic tests were ordered.  It was again noted that 
the veteran had not been employed over the last 12 months, 
secondary to both physical and psychiatric reasons and 
possibly also now secondary to advanced age.  The diagnosis 
(DSM IV) was Axis I, major depressive episode, moderate and 
recurrent, in partial remission, Axis IV moderate, history of 
significant physical ailments, and Axis V global assessment 
of functioning current 60.  In the assessment section, the 
examiner was asked to describe the social and industrial 
impairment imposed by the veteran's major depressive 
disorder.  The examiner stated:

The veteran does report some social withdrawal and 
presented moderately withdrawn.  The veteran also 
reports some difficulty remembering what he reads, 
although he can read the newspaper for as long as one 
hour at a time.  The veteran presents with some 
moderate impairment with respect to cognition on 
today's basic mental status examination.  There did not 
appear to be any obvious organicity that could be 
associated with the veteran's advanced age or medical 
problems.  

The veteran, according to records in the chart, was 
discharged from the military in 1952 with the diagnosis 
of a "schizophrenic reaction."  However, the veteran 
reports that his symptoms of psychosis have largely 
resolved, and there does not appear to be any 
significant psychosis present even though the veteran 
is not on antipsychotics.  The veteran also reports a 
work history and relationship history that would argue 
against a psychotic disorder.  

With respect to the veteran's industrial impairment, 
the veteran now would appear to be able to do simple 
work that would not require much contact with the 
public.  

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the service-connected 
depressive disorder is not warranted at this time.  The 
veteran's current symptomatology does not comport with the 
criteria required for a 50 percent, or higher, rating.  In 
sum, the veteran was hospitalized in April 2000, and his 
family had some concern regarding his behavior during that 
year, but the VA examination performed in July 2001 was a 
thorough examination for compensation purposes, and the 
findings therein are persuasive.  At the July 2001 
examination, there was flattened affect.  However, there has 
never been any suggestion of circumstantial, circumlocutory 
or stereotyped speech, and rather, the veteran had no latency 
of response.  There has been no indication in the records 
that he suffers from panic attacks or trouble understanding 
complex commands.  His memory was intact at examination.  His 
judgment and insight were such that he recognized his mental 
illness and need for treatment.  There were no disturbances 
in thought processes.  Reportedly, he had been able to work 
until the year before.  Significantly, the examiner in July 
2001 assigned a GAF score of 60 to the veteran's disorder, 
which represents the presence of moderate symptoms.  

The Board does not doubt that the veteran's service-connected 
disability results in some occupational and social 
impairment.  However, the degree of such impairment appears 
to be adequately contemplated by the current 30 schedular 
percent rating.  The majority of psychiatric symptoms fall 
within the criteria listed for such a rating.  For example, 
the veteran's depression and anxiety, his reported sleep 
problems and mild memory loss are expressly listed under the 
criteria for a 30 percent rating.  Further, such a rating 
contemplates someone, like the veteran, who exhibits 
essentially routine behavior and self-care.  While medical 
records have occasionally referred to flatten affect and some 
impairment of abstract thinking, the Board finds that the 
veteran's overall impairment clearly falls within the 
criteria for a 30 percent rating.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected depressive disorder at 
this time.  The veteran may always advance a new claim for an 
increased rating should his service-connected disability 
increase in severity in the future. 




IV.  TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  The 
veteran is currently service-connected for a major depressive 
disorder at a 30 percent rating.  As indicated in the 
discussion above, a higher rating is not warranted at this 
time.  Thus, he does not meet the minimum schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a).  Nonetheless, the Board will also consider whether 
this disability renders him unable to obtain and retain 
substantially gainful employment.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In evaluating whether the veteran's service-
connected disabilities preclude substantially gainful 
employment, the United States Court of Appeals for Veterans 
Claims (Court) has found that to mean work which is more than 
marginal and permits the individual to earn a "living 
wage."  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  See 
Moore v. Derwinski, 1  Vet. App. 356, 358 (1991).  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, (1993).

The veteran completed VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, in 
December 2000.  In March 2001, the RO contacted the veteran 
to verify his last employer's information.  The veteran 
stated that he could not remember.  On his December 2000 
form, the veteran did report that he had worked as a Sheriff 
from 1980 to 2000, and he gave his badge number and county of 
employment.  However, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating is, in itself, a recognition that the 
impairment makes it difficult to obtain and maintain 
employment.  The question is whether the appellant is capable 
of performing the physical and mental acts required by 
employment, and not whether the appellant can find 
employment.  See Van Hoose, supra.  The veteran reported that 
he had completed up to 2 years of college education ant that 
he had received training as a Sheriff as well.  

The veteran's treatment and examination reports were recorded 
in the section above, and are incorporated herein.  In 
pertinent part, is noted that at his July 2001 comprehensive 
VA examination, 

As indicated in the section above, the veteran underwent a 
comprehensive VA examination in July 2001.  The examiner 
stated that he reviewed the veteran's medical records.  
Again, the veteran said that he last worked in 1980 as a 
self-employed seller of clothes at a dress factory; and he 
indicated on his TDIU application that he had worked as a 
Sheriff for 20 years, from 1980 to 2000.  The examiner opined 
that the veteran did not have any significant psychotic 
symptoms present, and that he thought that the veteran would 
be able to do simple work that would not require much contact 
with the public.  

The Board's reading of the examiner's comments, indicated in 
detail in the section above, leads the Board to conclude that 
the examiner was not of the opinion that the veteran's single 
service-connected psychiatric disability precluded any 
gainful employment.  On the contrary, it was the examiner's 
opinion that the veteran could do simple work; albeit the 
type that would not require much contact with the public.  In 
considering the examiner's opinion, and the evidence of 
record in its totality, the Board stresses that in reaching a 
determination as to TDIU, the central inquiry is "whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  

While it is clear that the veteran suffers significant 
impairment related to his service-connected major depressive 
disorder, the Board believes that the findings and opinions 
set forth in the July 2001 VA examination report are 
persuasive and entitled to considerable weight.  The examiner 
offered detailed findings and offered an opinion regarding 
the veteran's industrial impairment.  The Board is compelled 
to conclude that the preponderance of the available evidence 
is against a finding that the veteran's service-connected 
disability alone precludes substantially gainful employment.  
It follows that the evidence is not so evenly balanced so as 
to otherwise permit a favorable determination at this time.  
38 U.S.C.A. § 5107(b).




ORDER

An evaluation in excess of 30 percent for major depressive 
disorder is not warranted.  A total disability rating based 
upon individual unemployability is not warranted.  The appeal 
is denied as to both issues.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



